Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the record sufficiently establishes that a separate residence of the plaintiff exists in Cayuga county (Hunt v. Hunt, 72 N. Y. 217; Atherton v. Atherton, 155 id. 129; revd. on other grounds, 181 U. S. 155; Post v. Post, 149 App. Div. 452; Gray v. Gray, 143 N. Y. 354) so as to make Cayuga county a proper county for the trial of this action. All concur. (The order grants defendant’s motion to change place of trial in an action for separation.) Present — Sears, P. J., Thompson, Crosby, Lewis and Cunningham, JJ.